Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find that defendant received meaningful representation from his attorney (see, People v Baldi, 54 NY2d 137, 147; see also, Strickland v Washington, 466 US 668, reh denied 467 US 1267). While the conduct of the prosecutor was objectionable, it did not deprive defendant of a fair trial. Many of the instances of prosecutorial misconduct were objected to and the objections sustained, thereby minimizing the prejudice (see, People v McCormick, 100 AD2d 723). Other instances, particularly in connection with the prosecutor’s summation, were not preserved by objection. Since we find that defendant was not deprived of his right to a fair trial, we decline to review them as a matter of discretion in the interest of justice.
The record discloses that prior to sentencing, defendant was *996supplied with a felony offender statement. Inasmuch as defendant admitted the particulars of the prior felony conviction in the presence of counsel, defendant waived strict compliance with CPL 400.21 (2), requiring the statement to be filed by the prosecutor before sentence was imposed (see, People v Alexander, 98 AD2d 961; People v Provost, 76 AD2d 944; People v English, 75 AD2d 981; People v Graham, 67 AD2d 172). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—robbery, second degree, and other charges.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and Pine, JJ.